Citation Nr: 0114080	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and S.S.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

The veteran was most recently afforded a VA examination to 
determine the degree of severity of his PTSD in January 1999.  
At his March 2001 hearing before the undersigned, the veteran 
reported that his PTSD had increased in severity since the 
January 1999 examination.  He testified as to memory loss, 
sleep problems, nightmares, flashbacks, and feelings of guilt 
and anger.  He reported avoidance of activities to include 
everyday activities such as going shopping.  He also 
indicated he had not been able to find work since he got 
fired after an incident with a co-worker.  The veteran's 
representative emphasized a decrease in the assigned global 
assessment of functioning (GAF) scores over the years, as 
well as the veteran's isolationism, as indicative of a higher 
degree of disability.

The Board further notes that the veteran is seeking a total 
rating based on unemployability due to service-connected 
disabilities.  The RO has not adjudicated this claim.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The veteran should be provided and 
requested to complete and return the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities.

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his claim for a 
total rating based on unemployability or 
his claim for an increased evaluation for 
PTSD.  The RO should then take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  In any case, the RO should 
ensure all pertinent VA treatment records 
are associated with the claims file.

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  The veteran and his representative 
should be requested to provide evidence, 
such as statements from former and 
prospective employers, of the impact of 
his service-connected disabilities on his 
ability to obtain and maintain 
substantially gainful employment.  If 
requested by the veteran, the RO should 
provide any indicated assistance in 
obtaining such evidence.

5.  Then, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the current 
degree of severity of the veteran's PTSD.  
The examiner must review the claims 
folder before completing the examination 
report.  The examiner should identify the 
nature, frequency, duration and severity 
of all manifested symptoms of the 
veteran's PTSD and should specifically 
indicate with respect to each of the 
psychiatric symptoms identified in the 
new criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  To the 
extent possible, the manifestations of 
the veteran's PTSD should be 
distinguished from those of any other 
psychiatric disorders found to be 
present.  The examiner should also 
provide a GAF score with an explanation 
of the significance of the score 
assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  Any indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

6.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current extent of any functional 
impairment from the veteran's service-
connected low back disability.  The 
claims folder must be made  reviewed by 
the examining physician prior to 
completing the examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  

7.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

8.  The RO should then readjudicate the 
issue on appeal.  If it has not been 
rendered moot, the RO should also 
adjudicate the claim for a total rating 
based on unemployability due to service-
connected disabilities.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond thereto.  The veteran should 
be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

